Name: Commission Regulation (EEC) No 2042/90 of 10 July 1990 on the application of Decision No 5/90 of the EEC- Iceland Joint Committee supplementing and amending Annex III to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation - Decision No 5/90 of the EEC-Iceland Joint Committee of 18 June 1980 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: European Union law;  executive power and public service;  EU institutions and European civil service;  international trade;  Europe;  fisheries
 Date Published: nan

 19 . 7 . 90 Official Journal of the European Communities No L 187/15 COMMISSION REGULATION (EEC) No 2042/90 of 10 July 1990 on the application of Decision No 5/90 of the EEC-Iceland Joint Committee supplementing and amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2840/89 of 18 September 1989 on the implementation of Decision No 1 /89 of the EEC-Iceland Joint Committee amending Protocol 3 concerning the definition of the concept of originating products and = methods of administrative cooperation and establishing provisions for the imple ­ mentation of the Joint Declaration annexed to Decision No 1 /89 of the EEC-Iceland Joint Committee ('), and in particular Article 2 thereof, Whereas the Agreement between the European Economic Community and the Republic of Iceland was signed on 22 July 1972 and entered into force on 1 April 1973 (2) ; Whereas Protocol 3 concerning the definition of the concept of 'originating products' and methods of adminis ­ trative cooperation (3) (hereafter referred to as 'Protocol 3)', as last amended by Decision No 1 /90 of the Joint Committee (4) forms and integral part of the said Agree ­ ment ; Whereas, by virtue of Article 28 of Protocol 3, the Joint Committee has adopted Decision No 5/90 supplementing and amending Protocol 3 ; Article 1 Decision No 5/90 of the EEC-Iceland Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall with effect apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 278, 27 . 9 . 1989, p . 9 . I2) OJ No L 301 , 31 . 12. 1972, p . 2 . 0 OJ No L 180, 9 . 7. 1988 , p . 5 . (4) OJ No L 176, 10 . 7. 1990, p . 6.